Title: To Thomas Jefferson from George Jefferson, 12 March 1804
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 12th. Mar: 1804.
          
          I was duly favor’d with yours of the 7th. inclosing 40$, and directing me to pay Colo. Harvie on account of John Rogers $41.10100, which I have done.
          Very little alteration has taken place in our Tobacco market for some time past; the current price is now, & has been for several weeks, 37/6. for good crops which are seen when inspected, 40/. may generally be obtained—and some few of very prime quality, have sold I am told even so high as 48/.—it is of some such sale as this I imagine, that you have heard. when such take place, it is generally with some particular view; either with that of raising the price by the purchase of a few hhds. in order to sell a large quantity, or with some other, which ought to be equally well understood—for it is thought that a large crop equal in quality might be offered to one of these persons, & they would refuse to give any thing like as much as they had but just given for a single hhd. ’tho crops by shippers are pref
          The groceries for which you some time since forwarded a bill of loading, were not received until to day.
          I observe that you propose sending Mr. Craven 1.½ instead of 2.½ bushels of clover-seed. this had escaped my attention until to day.
          There is no syrup of punch in this place.
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        